The Attorney               General of Texas
                                          June   29,        1978
JOHN L. HILL
Attorney General


                   Honorable Chet Brooks                            Opinion No. II- 1198
                   Chairman
                   Senate Committee on Human                        Re: Whether        the     Tarrant
                     Resources                                      County Hospital District violated
                   State Caoitol                                    the Open Meetings Act by reach-
                                                                    ing a settlement        agreement
                                                                    regarding the .termination of an
                                                                    employee and by issuing a check
                                                                    to that employee        when the
                                                                    formal action in open session was
                                                                    taken fbur days later.

                   Dear Senator Brooks:

                         You have asked our opinion on a question which raises the issue of the
                   extent of action which may be taken in closed sessions of governmental
                   bodies.

                          The fact situation which forms the basis of your request involves a
                   meeting of the Board of Managers of the Tarrant County Hospital District.
                   You indicate that the board met in a closed session the night of February 28
                   and early morning of March 1 and reached a mutual agreement with the
                   attorneys for the district administrator    to terminate the administrator’s
                   employment March 6. A check for $13,266.75 in settlement of salary and
                   vacation was given to the administrator.    The check was dated February 28
                   and was cashed March 1. A “compromise settlement            agreement of full
                   release” was signed during the meeting on March 1 by the members of the
                   board, by the hospital administrator, and by the attorneys for the district and
                   for the administrator.   The agreement was released to the public following a
                   meeting of a committee of the board on March 4, 1978. While there is a
                   disagreement regarding the legal effect of these actions, there appears to be
                   agreement as to the controlling facts and for purposes of this opinion we have
                   accepted them as true.

                         Your question is whether, given this fact situation, there has been
                   compliance with the requirements of section 2(2 of the Texas Open Meetings
                   Act, article 6252-17, V.T.C.S., which provides:




                                                       p.    4815
    Honorable Chet Brooks      -   Page 2    (.x+1198)



                (1) Whenever any deliberations or any portion of a meeting
                &e closed to the public as permitted by this Act, no final
                action, decision, or vote with regard to any matter con-
                sidered in the closed meeting shall be made except in a
                meeting which is open to the public and in compliance with
                the requirements of Section 3A of thii Act.

            While we assume that portions of the February 28/March 1 meeting were
     properly closed under section 2(g) of the Open Meetings Act, we believe that final
     actions were taken or decisions were made in violation of section 2(1). This
     conclusion is apparent from the face of the compromise settlement agreement.
     The attorney for the board contends, however, that the agreement           made at the
    .February 2S/Mareh 1 meeting was not a final action, vote or decision within the
     meantng of section 2(L) since any decision was conditional on events which would
     transpire on March 4. Specifically, the administrator insisted that no final action
    .~be taken.until March 4 at which time he would have an opportunity to present a
     summary ~ofhis accomplishments and objectives. While the compromise settlement
     agreement     does indicate a March 4 meeting was to occur, the effect of the
     agreement is not made contingent on that occurrence.           In fact, the agreement
     specifically   provides that “this compromise settlement        agreement is the full
     agreement of the parties hereto [with one exception not relevant herel.”            The
     check in settlementof     the salary and vac,ation claim was issued and cashed prior to
     March 4. Additionally, we have been presented no indication that any specific
     action was taken on March 4 to formally adopt the agreement.

             it is our opinion that the Open Meetings Act does not permit a governmental
. . .: body ‘to’,@ntei~into ,an ,agfeement and authoriee the expanditure of funds without
      ,acting in a ~session which,is open ~to the public.

                                        SUMMARY

                 A governmental body may not take action or enter into an
              ‘- agreement in a closed meeting.




                                                   Attorney General of Texas

     APPRQVED:




                                              p.    4816
Honorable Chet Brooks   -   Page 3        (H-1198)




C. ROBERT HEATH, Chairman
Opinion Committee

jsn




                                     P.     4817